 -In, the-Matter-'of. TODDSHIPYARDS CORPORATION,ROBINS-DRY 'DOGSAND REPAIRCO.'AND TIETJEN AND LANG' DRY DOCKCo.andINDUS-TRIALUNION OF MARINE ANDSHIPBUILDINGWORKERS OF AMERICACase No. R-237ORDER DISMISSING PETITION-April 8, 194The Board, on September 10, 1937, having issued a Direction ofElection, and an Amended Direction of Election on September 24,1937, indefinitely postponing the election, and the Board having dulyconsidered the matter, and being advised in the premises,-IT IS HEREBY ORDERED that the petition in the above-entitled pro--,ceeding be, and it hereby is, dismissed.13 N. L. R.B. 619.40 N. L. R. B., No. 50.295